Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-7, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Suzuki US 20160318417” in view of “Kawahara US 20100244886”. 
As to claim 1, Suzuki teaches “A method of managing a battery ([0002]; [0007]), 
comprising: performing first charging or discharging on the battery ([0007] teaches “The controller is configured to calculate a first state of charge corresponding to the first voltage value”; [0043] teaches “the voltage value Vb, the current value Ib and the battery temperature Tb are used control charging or discharging of the battery pack 10”; i.e., a battery pack is charged with electric power until it’s full charged, and the battery can be used as a power source for propelling an EV (electric vehicle) or a PHV (plug-in hybrid vehicle) by discharging its stored energy. The system can measure the first state of charge, and therefore, the measurement of the first SOC would be after the first charging but before the first discharging of the battery); measuring a first voltage according to an open circuit of the battery after a first time between a time point immediately after the first charging or discharging and a voltage recovery section before reaching a voltage stabilization period elapses ([0007] teaches “The controller is configured to detect a first voltage value with the use of the voltage sensor in a state where external charging is temporarily stopped, when an elapsed time from when external charging at a predetermined electric power is started is longer than or equal to a predetermined time. The predetermined time is a time required until a convergence of a voltage variation resulting from polarization during external charging”; [0008]; [0016]; i.e., during the standing time, charging or discharging of the battery is stopped and therefore, the voltage is stabilized); after the first charging or discharging, performing a second charging or discharging on the battery ([0007] teaches “The controller is configured to calculate a second state of charge corresponding to the second voltage value”; [0043] teaches “the voltage value Vb, the current value Ib and the battery temperature Tb are used”; i.e., the system can measure the second state of charge, and therefore, the measurement of the second SOC would be after the second charging but before the second discharging of the battery); measuring a second voltage according to the open circuit of the battery after a second time, which is equal to the first time, between a time point immediately after the second charging or discharging and a voltage recovery section before reaching the voltage stabilization period elapses ([0007] teaches “The controller is configured to detect a second voltage value with the use of the voltage sensor when the charging is resumed at the predetermined electric power after the charging is temporarily stopped and then the charging is stopped again”; [0008]; [0011]; [0016]; i.e., the voltage variation between the first voltage value is equal to the voltage variation included in the second voltage value, and during the standing time, charging or discharging of the battery is stopped and therefore, the voltage is stabilized);); calculating a first SOC value (SOC1) of a first state of charge (SOC) with respect to the first voltage ([0007] teaches “The controller is configured to calculate a first state of charge corresponding to the first voltage value”) and a second SOC value (SOC2) of a second SOC with respect to the second voltage from a preset open circuit voltage (OCV)-SOC characteristic curve of the battery (Figure 2; [0007] teaches “The controller is configured to calculate a second state of charge corresponding to the second voltage value”; i.e., figure 2 shows the curve of SOC, and the SOC_2 can also be calculated from the curve).”
	Suzuki does not explicitly teach “calculating a total energy storage amount (Qmax) of the battery using the first SOC value (SOC1) and the second SOC value (SOC2) to obtain a calculated total energy storage (Qmax) of the battery”.
	Kawahara teaches “calculating a total energy storage amount (Qmax) of the battery using the first SOC value (SOC1) and the second SOC value (SOC2) to obtain a calculated total energy storage (Qmax) of the battery ([0010] teaches “an arithmetic unit that uses different methods to calculate a first state of charge and a second state of charge, each of which indicates a state of charge of the power storage unit, based upon the measurement values and the property information stored in the storage unit”; [0022] teaches “the arithmetic unit may perform a state detection of the power storage unit and calculate a current value or an electric power value that the power storage unit can input or output. It is preferred that this state detection device for power supply system further comprises: an output unit that outputs the current value or the electric power value that has been calculated by the arithmetic unit”; [0065]; [0110]; i.e., in equation 3, Qmax is the capacity of the power storage means when fully charged, and Qmax can be calculated using SOCi and SOC. The system can calculate the first SOC, the second SOC, and Qmax; and therefore, it should be able to calculate the maximum (total) capacity of the power storage of the battery using the first SOC and the second SOC).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Suzuki in view of Kawahara. This combination would optimize the detection of the battery state with a high degree of accuracy (Kawahara, [0006]). 

As to claim 3, the combination of Suzuki and Kawahara teaches the claimed 
limitations as discussed in Claim 1.
	Suzuki does not explicitly teach “after the calculating of the total energy storage amount (Qmax) of the battery, determining a charging time point or a replacement time point of the battery according to the calculated total energy storage amount (Qmax) of the battery”.
	Kawahara teaches “after the calculating of the total energy storage amount (Qmax) of the battery, determining a charging time point or a replacement time point of the battery according to the calculated total energy storage amount (Qmax) of the battery ([0022]; [0065]; [0095] teaches “In the event that there is an internal DC resistance R that exceeds the predetermined threshold, the deterioration determination means 1002 makes a decision that the life of the power storage means 101 has ended”; [0110]; i.e., the system can calculate the total energy storage amount of the battery ,and it can also determine the deterioration state of the battery. When the battery is deteriorated, the total energy storage amount of the battery is decreased. The system can determine the life of the battery based on the deterioration state of the battery).”
 	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Suzuki in view of Kawahara. This combination would optimize the detection of the battery state with a high degree of accuracy (Kawahara, [0006]). 

As to claim 4, the combination of Suzuki and Kawahara teaches the claimed 
limitations as discussed in Claim 1.
	Suzuki teaches “the performing of the second charging or discharging on the battery includes performing the second charging or discharging on the battery within the voltage stabilization period according to the first charging or discharging ([0007] teaches “The controller is configured to calculate a second state of charge corresponding to the second voltage value”; [0012] teaches “When the difference is smaller than or equal to the allowable value, a deviation between the first state of charge corresponding to the first voltage value and the state of charge corresponding to the first open circuit voltage is substantially equal to a deviation between the second state of charge corresponding to the second voltage value”; [0016]; [0043]; i.e., the voltage variation between the first voltage value is equal to the voltage variation included in the second voltage value, and during the standing time, charging or discharging of the battery is stopped and therefore, the voltage is stabilized. Therefore, performing the second charging or discharging on the battery within the voltage stabilization period is similar to the first charging or discharging of the battery).”

As to claim 5, the combination of Suzuki and Kawahara teaches the claimed 
limitations as discussed in Claim 1.
	Suzuki teaches “the performing of the second charging or discharging on the battery includes performing the second charging or discharging on the battery before reaching the voltage stabilization period according to the first charging or discharging ([0007]; [0012] teaches “When the difference is smaller than or equal to the allowable value, a deviation between the first state of charge corresponding to the first voltage value and the state of charge corresponding to the first open circuit voltage is substantially equal to a deviation between the second state of charge corresponding to the second voltage value”; [0016] teaches “the controller may be configured to shorten the predetermined time as the standing time extends, when the charging at the predetermined electric power is started in a state where charging or discharging of the electrical storage device is stopped”; [0043]; i.e., the standing time at which during charging or discharging of the battery is stopped is extended before the charging of the battery is started. The voltage variation between the first voltage value is equal to the voltage variation included in the second voltage value, and during the standing time, charging or discharging of the battery is stopped and therefore, the voltage is stabilized. Therefore, performing the second charging or discharging on the battery within the voltage stabilization period is similar to the first charging or discharging of the battery).”

	As to claim 6, Suzuki teaches “A battery management system ([0007]) comprising: a load part configured to perform temporarily charging or discharging on a battery ([0043] teaches “the voltage value Vb, the current value Ib and the battery temperature Tb are used control charging or discharging of the battery pack 10”); a voltage measurement part configured to measure a voltage of the battery according to the performing of charging or discharging of the load part ([0007] teaches “The controller is configured to detect a first voltage value with the use of the voltage sensor”; [0043]); and an arithmetic operation part configured to calculate a state of charge (SOC) from a preset open circuit voltage (OCV)-SOC characteristic curve of the battery according to the voltage (Figure 2; [0007] teaches “The controller is configured to calculate a first state of charge corresponding to the first voltage value. The first state of charge is calculated by using a correlation between an open circuit voltage of the electrical storage device and a state of charge of the electrical storage device on the assumption that the first voltage value is an open circuit voltage”; i.e., figure 2 shows the curve of SOC, and the SOC_2 can also be calculated from the curve), wherein the load part performs first charging or discharging and second charging or discharging on the battery ([0007]; [0012]), and the voltage measurement part measures a first voltage according to an open circuit of the battery after a first time between a time point immediately after the first charging or discharging and a time point before reaching a voltage stabilization period elapses ([0007] teaches “The controller is configured to detect a first voltage value with the use of the voltage sensor in a state where external charging is temporarily stopped, when an elapsed time from when external charging at a predetermined electric power is started is longer than or equal to a predetermined time. The predetermined time is a time required until a convergence of a voltage variation resulting from polarization during external charging”; [0008]; [0016]; i.e., during the standing time, charging or discharging of the battery is stopped and therefore, the voltage is stabilized), and measures a second voltage according to the open circuit of the battery after a second time, which is equal to the first time, between a time point immediately after the second charging or discharging and a time point before reaching the voltage stabilization period elapses ([0007] teaches “The controller is configured to detect a second voltage value with the use of the voltage sensor when the charging is resumed at the predetermined electric power after the charging is temporarily stopped and then the charging is stopped again”; [0008]; [0011]; [0016]; i.e., the voltage variation between the first voltage value is equal to the voltage variation included in the second voltage value, and during the standing time, charging or discharging of the battery is stopped and therefore, the voltage is stabilized).”
	Suzuki does not explicitly teach “calculate a total energy storage amount (Qmax) of the battery”.
	Kawahara teaches “calculating a total energy storage amount (Qmax) of the battery ([0010]; [0022] teaches “the arithmetic unit may perform a state detection of the power storage unit and calculate a current value or an electric power value that the power storage unit can input or output. It is preferred that this state detection device for power supply system further comprises: an output unit that outputs the current value or the electric power value that has been calculated by the arithmetic unit”; [0065]; [0110]; i.e., in equation 3, Qmax is the capacity of the power storage means when fully charged, and Qmax can be calculated using SOCi and SOC. The system can calculate the first SOC, the second SOC, and the maximum (total) capacity of the power storage of the battery).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Suzuki in view of Kawahara. This combination would optimize the detection of the battery state with a high degree of accuracy (Kawahara, [0006]). 

As to claim 7, the combination of Suzuki and Kawahara teaches the claimed 
limitations as discussed in Claim 6.
	Suzuki teaches “the arithmetic operation part calculates a first SOC value (SOC1) with respect to the first voltage and a second SOC value (SOC2) with respect to the second voltage from a preset OCV- SOC characteristic curve of the battery (Figure 2; [0007]; [0012]; i.e., the controller calculates the first state of charge of OCV and the second state of charge. Figure 2 shows the curve of SOC_1 and the SOC_2, and therefore, SOC_1 and SOC_2 can also be calculated from the curve).”
	Suzuki does not explicitly teach “calculates the total energy storage amount (Qmax) of the battery using the first SOC value (SOC1) and the second SOC value (SOC2)”.
	Kawahara teaches “calculates the total energy storage amount (Qmax) of the battery using the first SOC value (SOC1) and the second SOC value (SOC2) ([0010]; [0022]; [0065]; [0095] teaches “In the event that there is an internal DC resistance R that exceeds the predetermined threshold, the deterioration determination means 1002 makes a decision that the life of the power storage means 101 has ended”; [0110]; i.e., in equation 3, Qmax is the capacity of the power storage means when fully charged, and Qmax can be calculated using SOCi and SOC. The system can calculate the first SOC, the second SOC, and Qmax; and therefore, it should be able to calculate the maximum (total) capacity of the power storage of the battery using the first SOC and the second SOC).”
 	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Suzuki in view of Kawahara. This combination would optimize the detection of the battery state with a high degree of accuracy (Kawahara, [0006]). 

As to claim 9, the combination of Suzuki and Kawahara teaches the claimed 
limitations as discussed in Claim 8.
	Suzuki teaches “the load part performs the second charging or discharging on the battery within the voltage stabilization period according to the first charging or discharging ([0007] teaches “The controller is configured to calculate a second state of charge corresponding to the second voltage value”; [0012] teaches “When the difference is smaller than or equal to the allowable value, a deviation between the first state of charge corresponding to the first voltage value and the state of charge corresponding to the first open circuit voltage is substantially equal to a deviation between the second state of charge corresponding to the second voltage value”; [0016]; [0043]; i.e., the voltage variation between the first voltage value is equal to the voltage variation included in the second voltage value, and during the standing time, charging or discharging of the battery is stopped and therefore, the voltage is stabilized. Therefore, performing the second charging or discharging on the battery within the voltage stabilization period is similar to the first charging or discharging of the battery).”

As to claim 10, the combination of Suzuki and Kawahara teaches the claimed 
limitations as discussed in Claim 8.
	Suzuki teaches “the load part performs the second charging or discharging on the battery before reaching the voltage stabilization period according to the first charging or discharging ([0007]; [0012] teaches “When the difference is smaller than or equal to the allowable value, a deviation between the first state of charge corresponding to the first voltage value and the state of charge corresponding to the first open circuit voltage is substantially equal to a deviation between the second state of charge corresponding to the second voltage value”; [0016] teaches “the controller may be configured to shorten the predetermined time as the standing time extends, when the charging at the predetermined electric power is started in a state where charging or discharging of the electrical storage device is stopped”; [0043]; i.e., the standing time at which during charging or discharging of the battery is stopped is extended before the charging of the battery is started. The voltage variation between the first voltage value is equal to the voltage variation included in the second voltage value, and during the standing time, charging or discharging of the battery is stopped and therefore, the voltage is stabilized. Therefore, performing the second charging or discharging on the battery within the voltage stabilization period is similar to the first charging or discharging of the battery).”

	As to claim 11, Suzuki teaches “An electric vehicle charging system having a battery management system ([0007]), comprising: a charging device including a charging device main body and a charging connector connected to the charging device main body through a cable and connected to a charging port of an electric vehicle (Figure 1, #26, #27, #28); a load part provided in the charging device and configured to perform charging or discharging on a battery in a state in which the charging connector is connected to an electric vehicle (Figure 1, #26, #27, #28; [0043] teaches “the voltage value Vb, the current value Ib and the battery temperature Tb are used control charging or discharging of the battery pack 10”); a voltage measurement part provided in the charging device and configured to measure a voltage of the battery according to the performing of charging or discharging of the load part ([0007] teaches “The controller is configured to detect a first voltage value with the use of the voltage sensor”; [0043]); and an arithmetic operation part configured to calculate a state of charge (SOC) from a preset open circuit voltage (OCV)-SOC characteristic curve of the battery according to the voltage (Figure 2; [0007] teaches “The controller is configured to calculate a first state of charge corresponding to the first voltage value. The first state of charge is calculated by using a correlation between an open circuit voltage of the electrical storage device and a state of charge of the electrical storage device on the assumption that the first voltage value is an open circuit voltage”; i.e., figure 2 shows the curve of SOC, and the SOC_2 can also be calculated from the curve) and wherein the load part performs first charging or discharging and second charging or discharging on the battery ([0007]; [0012]), and the voltage measurement part measures a first voltage according to an open circuit of the battery after a first time between a time point immediately after the first charging or discharging and a time point before reaching a voltage stabilization period elapses ([0007] teaches “The controller is configured to detect a first voltage value with the use of the voltage sensor in a state where external charging is temporarily stopped, when an elapsed time from when external charging at a predetermined electric power is started is longer than or equal to a predetermined time. The predetermined time is a time required until a convergence of a voltage variation resulting from polarization during external charging”; [0008]; [0016]; i.e., during the standing time, charging or discharging of the battery is stopped and therefore, the voltage is stabilized) and measures a second voltage according to the open circuit of the battery after a second time, which is equal to the first time, between a time point immediately after the second charging or discharging and a time point before reaching the voltage stabilization period elapses ([0007] teaches “The controller is configured to detect a second voltage value with the use of the voltage sensor when the charging is resumed at the predetermined electric power after the charging is temporarily stopped and then the charging is stopped again”; [0008]; [0011]; [0016]; i.e., the voltage variation between the first voltage value is equal to the voltage variation included in the second voltage value, and during the standing time, charging or discharging of the battery is stopped and therefore, the voltage is stabilized).”
	Suzuki does not explicitly teach “calculate a total energy storage amount (Qmax) of the battery”.
	Kawahara teaches “calculate a total energy storage amount (Qmax) of the battery ([0010]; [0022] teaches “the arithmetic unit may perform a state detection of the power storage unit and calculate a current value or an electric power value that the power storage unit can input or output. It is preferred that this state detection device for power supply system further comprises: an output unit that outputs the current value or the electric power value that has been calculated by the arithmetic unit”; [0065]; [0110]; i.e., in equation 3, Qmax is the capacity of the power storage means when fully charged, and Qmax can be calculated using SOCi and SOC. The system can calculate the first SOC, the second SOC, and the maximum (total) capacity of the power storage of the battery).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Suzuki in view of Kawahara. This combination would optimize the detection of the battery state with a high degree of accuracy (Kawahara, [0006]). 

As to claim 12, the combination of Suzuki and Kawahara teaches the claimed 
limitations as discussed in Claim 11.
	Suzuki does not explicitly teach “a first wireless communication part configured to communicate with a mobile terminal of a user, wherein the first wireless communication part transmits the first voltage and the second voltage to the mobile terminal of the user”.
	Kawahara teaches “a first wireless communication part configured to communicate with a mobile terminal of a user, wherein the first wireless communication part transmits the first voltage and the second voltage to the mobile terminal of the user ([0010] teaches “a measurement unit that obtains current, voltage, and temperature at a chargeable and dischargeable power storage unit
as measurement values; a storage unit that stores property information of the power storage unit; an arithmetic unit that uses different methods to calculate a first state of charge and a second state of charge, each of which indicates a state of charge of the power storage unit”; [0053] teaches “The output means 107 is constituted with a device or circuit to output a signal externally according to a communication method such as Ethernet, controller area network (CAN), wireless local area network (wireless LAN), near field communication, or the like. It is to be noted that the output means 107 may output the signal via either wired or wireless communication. Alternatively, a display device such as a monitor may be used as the output means 107. In this case, the output means 107 outputs, for example, the measurement values of the  measurement means 102”; i.e., the system measures voltage and current, and calculate the first SOC and the second SOC. Therefore, the system can measure the first voltage and current, and the second voltage and current in order to calculate the first SOC and second SOC respectively. The system should be able to output the measurement values of the first voltage and the second voltage using wireless LAN).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Suzuki in view of Kawahara. This combination would optimize the detection of the battery state with a high degree of accuracy (Kawahara, [0006]). 
	
As to claim 13, the combination of Suzuki and Kawahara teaches the claimed 
limitations as discussed in Claim 12.
	Suzuki does not explicitly teach “a second wireless communication part configured to communicate with the mobile terminal of the user; and a battery management server equipped with the arithmetic operation part”.
	Kawahara teaches “a second wireless communication part configured to communicate with the mobile terminal of the user; and a battery management server equipped with the arithmetic operation part ([0010] teaches “an arithmetic unit that uses different methods to calculate a first state of charge and a second state of charge, each of which indicates a state of charge of the power storage unit”; [0053] teaches “The output means 107 is constituted with a device or circuit to output a signal externally according to a communication method such as Ethernet, controller area network (CAN), wireless local area network (wireless LAN), near field communication, or the like. It is to be noted that the output means 107 may output the signal via either wired or wireless communication. Alternatively, a display device such as a monitor may be used as the output means 107. In this case, the output means 107 outputs, for example, the measurement values of the  measurement means 102”; i.e., the system can output measurement data wirelessly to a mobile terminal of user. Therefore, one of ordinary skill in the art would be able to duplicate a wireless communication part so that the system would have a second wireless communication part that communicates with the mobile terminal of the user, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Suzuki in view of Kawahara. This combination would optimize the detection of the battery state with a high degree of accuracy (Kawahara, [0006]). 

As to claim 14, the combination of Suzuki and Kawahara teaches the claimed 
limitations as discussed in Claim 13.
	Suzuki does not explicitly teach “the arithmetic operation part calculates the total energy storage amount (Qmax) of the battery using the first voltage and the second voltage through an energy storage amount calculation algorithm and transmits the total energy storage amount (Qmax) of the battery to the mobile terminal of the user through the second wireless communication part”.
	Kawahara teaches “the arithmetic operation part calculates the total energy storage amount (Qmax) of the battery using the first voltage and the second voltage through an energy storage amount calculation algorithm and transmits the total energy storage amount (Qmax) of the battery to the mobile terminal of the user through the second wireless communication part ([0010] teaches “an arithmetic unit that uses different methods to calculate a first state of charge and a second state of charge, each of which indicates a state of charge of the power storage unit, based upon the measurement values and the property information stored in the storage unit”; [0050]; [0065]; [0110]; i.e., the system measures voltage and current of the battery, and can calculate the first SOC and the second SOC. In equation 3, Qmax is the capacity of the power storage means when fully charged, and Qmax can be calculated using SOCi and SOC. The arithmetic means use arithmetic procedure stored in the storage means to perform arithmetic calculation, and thus, the system should be able to calculate the maximum (total) capacity of the power storage of the battery using the first voltage and the second voltage using the arithmetic procedure (“algorithm”). The system can also transmit the total electric power value to the mobile terminal of the user through the wireless communication part. Thus, one of ordinary skill in the art would be able to duplicate a wireless communication part so that the system would have a second wireless communication part that communicates with the mobile terminal of the user, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Suzuki in view of Kawahara. This combination would optimize the detection of the battery state with a high degree of accuracy (Kawahara, [0006]). 

As to claim 15, the combination of Suzuki and Kawahara teaches the claimed 
limitations as discussed in Claim 11.
	Suzuki teaches “the arithmetic operation part calculates a first SOC value (SOC1) with respect to the first voltage and a second SOC value (SOC2) with respect to the second voltage from a preset OCV- SOC characteristic curve of the battery (Figure 2; [0007]; [0012]; i.e., the controller calculates the first state of charge of OCV and the second state of charge. Figure 2 shows the curve of SOC_1 and the SOC_2, and therefore, SOC_1 and SOC_2 can also be calculated from the curve).”
	Suzuki does not explicitly teach “calculates the total energy storage amount (Qmax) of the battery using the first SOC value (SOC1) and the second SOC value (SOC2)”.
	Kawahara teaches “calculates the total energy storage amount (Qmax) of the battery using the first SOC value (SOC1) and the second SOC value (SOC2) ([0010]; [0022]; [0065]; [0095] teaches “In the event that there is an internal DC resistance R that exceeds the predetermined threshold, the deterioration determination means 1002 makes a decision that the life of the power storage means 101 has ended”; [0110]; i.e., in equation 3, Qmax is the capacity of the power storage means when fully charged, and Qmax can be calculated using SOCi and SOC. The system can calculate the first SOC, the second SOC, and Qmax; and therefore, it should be able to calculate the maximum (total) capacity of the power storage of the battery using the first SOC and the second SOC).”
 	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Suzuki in view of Kawahara. This combination would optimize the detection of the battery state with a high degree of accuracy (Kawahara, [0006]). 

Allowable Subject Matter
Claims 2, 8-10, 16, 17, and 18 are objected to as being dependent upon a rejected base claim. Claims 2, 8, and 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The most pertinent prior arts are “Suzuki US 20160318417” and “Kawahara US 20100244886”.
	As to claim 2, the combination of Suzuki and Kawahara teaches all the claim limitations except “the arithmetic operation part calculates an energy variance (∆Q) of the battery according to the second charging or discharging through a coulomb counting method and calculates the total energy storage amount (Qmax) of the battery using the first SOC value (SOC1), the second SOC value (SOC2), and the energy variance (∆Q) of the battery according to Equation below: [Equation]

    PNG
    media_image1.png
    75
    234
    media_image1.png
    Greyscale

wherein ∆Q = integrated current value according to second charging or discharging

    PNG
    media_image2.png
    50
    107
    media_image2.png
    Greyscale
”. The current claim has unique limitations and differentiates itself from the prior arts. The invention provides provides a method of efficiently managing a battery by minimizing a time for calculating the SOC1 value and the SOC2 value to calculate the total energy storage amount remaining in the battery. The battery management system is combined with an electric vehicle charging system, and during a charging time of the electric vehicle, an energy storage amount of the battery is measured and is continuously managed so that the battery of the electric vehicle is efficiently managed. Therefore, the battery is efficiently managed by measuring a state of charge and an energy storage amount of a battery within a short time. The second discharge or the second discharge occurs without much time for the first discharge or the first charge that occurs naturally during use of the battery. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Suzuki and Kawahara to arrive at the claimed invention. The advantages and distinguishable features can be seen on in Figures 10 and 11, [0002], [0004], [0010], [0011], [0059], [0094] in the published specification.
	
	As to claim 8, the combination of Suzuki and Kawahara teaches all the claim limitations except “the arithmetic operation part calculates an energy variance (∆Q) of the battery according to the second charging or discharging through a coulomb counting method and calculates the total energy storage amount (Qmax) of the battery using the first SOC value (SOC1), the second SOC value (SOC2), and the energy variance (∆Q) of the battery according to Equation below: [Equation]

    PNG
    media_image1.png
    75
    234
    media_image1.png
    Greyscale

wherein ∆Q = integrated current value according to second charging or discharging

    PNG
    media_image2.png
    50
    107
    media_image2.png
    Greyscale
”. The current claim has unique limitations and differentiates itself from the prior arts. The invention provides provides a method of efficiently managing a battery by minimizing a time for calculating the SOC1 value and the SOC2 value to calculate the total energy storage amount remaining in the battery. The battery management system is combined with an electric vehicle charging system, and during a charging time of the electric vehicle, an energy storage amount of the battery is measured and is continuously managed so that the battery of the electric vehicle is efficiently managed. Therefore, the battery is efficiently managed by measuring a state of charge and an energy storage amount of a battery within a short time. The second discharge or the second discharge occurs without much time for the first discharge or the first charge that occurs naturally during use of the battery. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Suzuki and Kawahara to arrive at the claimed invention. The advantages and distinguishable features can be seen on in Figures 10 and 11, [0002], [0004], [0010], [0011], [0059], [0094] in the published specification.


	As to claim 16, the combination of Suzuki and Kawahara teaches all the claim limitations except “the arithmetic operation part calculates an energy variance (∆Q) of the battery according to the second charging or discharging through a coulomb counting method and calculates the total energy storage amount (Qmax) of the battery using the first SOC value (SOC1), the second SOC value (SOC2), and the energy variance (∆Q) of the battery according to Equation below: [Equation]

    PNG
    media_image1.png
    75
    234
    media_image1.png
    Greyscale

wherein ∆Q = integrated current value according to second charging or discharging

    PNG
    media_image2.png
    50
    107
    media_image2.png
    Greyscale
”. The current claim has unique limitations and differentiates itself from the prior arts. The invention provides provides a method of efficiently managing a battery by minimizing a time for calculating the SOC1 value and the SOC2 value to calculate the total energy storage amount remaining in the battery. The battery management system is combined with an electric vehicle charging system, and during a charging time of the electric vehicle, an energy storage amount of the battery is measured and is continuously managed so that the battery of the electric vehicle is efficiently managed. Therefore, the battery is efficiently managed by measuring a state of charge and an energy storage amount of a battery within a short time. The second discharge or the second discharge occurs without much time for the first discharge or the first charge that occurs naturally during use of the battery. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Suzuki and Kawahara to arrive at the claimed invention. The advantages and distinguishable features can be seen on in Figures 10 and 11, [0002], [0004], [0010], [0011], [0059], [0094] in the published specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/Examiner, Art Unit 2863   
/TARUN SINHA/Primary Examiner, Art Unit 2863